     Case 3:20-cv-02208-JLS-BLM Document 22 Filed 02/26/21 PageID.288 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    AIRBORNE AMERICA, INC., a Nevada                    Case No.: 20-cv-2208 JLS (BLM)
      corporation
12                                                        ORDER GRANTING EX PARTE
                                                          APPLICATION FOR ORDER RE:
13                                       Plaintiff,
                                                          SERVICE ON DEFENDANT HILL
14    v.                                                  & SMITH HOLDINGS, PLC
                                                          PURSUANT TO RULE 4(f)(3)
15    KENWAY COMPOSITES, et al.,
16                                                        (ECF No. 20)
                                      Defendants.
17
18
19         Presently before the Court is Plaintiff Airborne America, Inc.’s Ex Parte Application
20   for Order re: Service on Defendant Hill & Smith Holdings, PLC Pursuant to FRCP 4(f)(3).
21   (“Appl.,” ECF No. 20.) Plaintiff has not been able to effectuate service on Defendant Hill
22   & Smith, an entity located in England. Appl. at 2. Plaintiff requests an order from this
23   Court pursuant to Federal Rule of Civil Procedure 4(f)(3) allowing Plaintiff to serve a copy
24   of the summons and complaint in this action on Defendant Hill & Smith via international
25   mail, return receipt requested. Id. at 3.
26         Rule 4(f)(3) affirmatively authorizes the federal district court to direct any form of
27   service that is not prohibited by an international agreement. “The decision whether to allow
28   alternative methods of serving process under Rule 4(f)(3) is committed to the ‘sound
                                                      1

                                                                                20-cv-2208 JLS (BLM)
     Case 3:20-cv-02208-JLS-BLM Document 22 Filed 02/26/21 PageID.289 Page 2 of 2



 1   discretion of the district court.’” Brockmeyer v. May, 383 F.3d 798, 805 (9th Cir. 2004)
 2   (quoting Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1016 (9th Cir. 2002)).
 3   Compliance with the Hague Service Convention is mandatory when transmitting
 4   documents for service abroad. Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S.
 5   694, 705 (1988). Article 10(a) of the Hague Service Convention provides that, if the State
 6   of destination does not object, the Hague Convention does not change “the freedom to send
 7   judicial documents, by postal channels, directly to persons abroad.” The United Kingdom
 8   does not object to judicial documents being sent by international registered mail pursuant
 9   to Article 10(a). See Brockmeyer, 383 F. 3d 798, 803 (9th Cir. 2004) (citing U.S. State
10   Dep’t, Judicial Assistance in the United Kingdom (England, Scotland, Wales, and
11   Northern Ireland), in Selected Materials in Int’l Litig. & Arbitration, 689 PLI/Lit. 13, 325
12   (2003)). Therefore, good cause appearing, the Court GRANTS Plaintiff’s Application.
13         The Court DIRECTS Plaintiff to serve the summons and complaint on Defendant
14   Hill & Smith via international mail, return receipt requested at the address below:
15                Hill & Smith Holdings PLC
                  Westhaven House
16
                  Arleston Way
17                Shirley, Solihull, West Midlands
                  B90 4LH
18
                  UNITED KINGDOM
19
20         Further, the Court ORDERS that Plaintiff file a proof of service forthwith.
21         IT IS SO ORDERED.
22   Dated: February 26, 2021
23
24
25
26
27
28
                                                  2

                                                                               20-cv-2208 JLS (BLM)
